Citation Nr: 1734573	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1978.  The Veteran died in March 2011.  The appellant is the surviving spouse and substitute claimant in this appeal.  See 38 U.S.C.A. § 5121A (West 2014).  As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121 (West 2014).  Appellant is properly a substituted claimant, and is prosecuting this claim as such and not for accrued benefits purposes under older, less favorable laws. 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied entitlement to SMC based on the need for aid and attendance or at the housebound rate.  

In June 2014, a hearing was held before the undersigned Veterans Law Judge.

In September 2014, the Board issued a decision remanding the claim for SMC based on the need for aid and attendance or at the housebound rate to the Agency of Original Jurisdiction (AOJ).  The Board also remanded the claims of an initial rating greater than 20 percent for diabetes mellitus type 2 with chronic kidney failure, and service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus type 2, noting that while the Veteran had timely disagreed with a rating decision denying these claims, the RO had not issued a Statement of the Case (SOC) in these matters.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Subsequent to the Board's remand, the RO issued an SOC as to the denial of service connection for peripheral neuropathy of the lower extremities.  As to the initial rating for diabetes mellitus type 2 with chronic kidney failure, the RO granted a 60 percent rating for chronic kidney failure, noting this satisfied the Veteran's March 2009, notice of disagreement wherein he requested a separate evaluation for his kidney failure.  The appellant has not appealed this rating.  The Board finds that the actions with respect to this claim constitute substantial compliance with the Remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The RO also awarded SMC based on housebound status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC based on the need for aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's peripheral neuropathy of the lower extremities was causally related to his service-connected diabetes mellitus.





CONCLUSION OF LAW

The Veteran's peripheral neuropathy of the lower extremities was proximately due to or the result of his service-connected diabetes mellitus.  38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken in this decision, a discussion of VA's duties to notify and assist are not necessary.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may alternatively be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  Under this regulation, where the nonservice-connected disability is aggravated, rather than caused, by the service-connected disability, a baseline level of severity of the nonservice-connected disease or injury be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  This baseline level of severity, as well as any increase in severity due to the nature progress of the disease, is thereafter to be deducted from the current level of disability to determine the extent of aggravation.  See 38 C.F.R. § 3.310(b). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49.

The Veteran's claim for service connection for lower extremity peripheral neuropathy was filed in August 2007.  The Veteran asserted in his March 2009 NOD that the condition was secondary to service-connected diabetes.  He argued that the diagnosis of this neuropathy was after the initial diabetes diagnosis.  Appellant also urges in her February 2016 substantive appeal that the Veteran's peripheral neuropathy of the lower extremities was due to his diabetes.  

To that end, appellant submitted a medical opinion from J.G., M.D., dated in April 2016, that indicates the Veteran "had mild to moderately severe axonal sensory motor polyneuropathy confirmed by EEG and nerve conduction study in 2005.  It was most likely caused by his diabetes."  

Historically, the RO denied peripheral neuropathy in a January 2009 rating decision based on a September 2008 VA examination that found it would be mere speculation to opine as to etiology of the Veteran's peripheral neuropathy of the lower extremities.  

The Board points out that the Veteran had peripheral neuropathy of the lower extremities at the time of his death as evidenced by the aforementioned VA examination and concurring treatment records.  

The record does not suggest that the peripheral neuropathy of the lower extremities was present in service, but does contain the well-supported 2016 medical opinion that the condition is related to his service-connected diabetes.  Dr. G.'s opinion is considered more probative than the 2008 VA examiner's opinion, as it contains an explanation that is not inconsistent with the documented record and cites to objective medical testing for support.  

In considering the entire record, to include the competent and credible lay assertions of the Veteran and appellant, and the opinions of both Dr. G. in 2016 and the VA examiner in 2008, the Board finds that the weight of the evidence supports granting secondary service connection for peripheral neuropathy of the lower extremities as proximately due to service-connected diabetes.  38 C.F.R. § 3.310.  


ORDER

Service connection for peripheral neuropathy of the lower extremities, as secondary to service-connected diabetes mellitus type 2, is granted.  


REMAND

Additional action is warranted as to the claim for SMC based on the need for aid and attendance now that service connection has been granted for peripheral neuropathy of the lower extremities.  Appellant has not been afforded the opportunity to offer evidence in support of the claim to include evidence that demonstrates the now service-connected peripheral neuropathy of the lower extremities produced the need for aid and attendance.  Significantly, the Veteran's primary argument was that his peripheral neuropathy of the lower extremities, and not nonservice-connected chronic obstructive pulmonary disease (COPD), caused him to require aid and attendance.  See October 2009 NOD and hearing transcript, generally.  In this regard, a September 2009 VA examination report noted that the Veteran required aid and attendance due to the severity of his lung disease and his inability to ambulate due to his difficulties with coordination and history of falling with fractures.  This examination report did not attribute the difficulties with coordination and history of falling with fractures to his peripheral neuropathy, however.

While there is thus some suggestion in the record that peripheral neuropathy of the lower extremities had limiting effects, it is unclear whether the condition, alone or in combination with other service-connected disabilities, contributed to a need for aid and attendance.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and request that she either provide any outstanding treatment records or other medical evidence in support of her claim for SMC based on aid and attendance, in light of the grant of service connection lower extremity peripheral neuropathy, or complete a release for such providers; if any releases are returned, attempt to obtain the identified records.  

2.  If the claim cannot be granted based on evidence submitted by appellant, obtain a medical opinion addressing whether the Veteran was in need of regular aid and attendance of another person due to peripheral neuropathy of the lower extremities, either alone or in combination with other service-connected disabilities, during the period of this claim prior to his death.  

3.  After undertaking any additional development deemed appropriate, giving the appellant full opportunity to supplement the record, adjudicate the pending claim for SMC based on the need for aid and attendance.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


